DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018/079319 filed 10/25/2018, which claims the benefit of the priority of European Patent Application No. EP17198369.5 filed 10/25/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 17, 21-27 are being examined on the merits in this office action.


Response to Declaration
The Declaration under 37 CFR 1.132 filed on 05/20/2022 by Inventor Anita Sjolander (the Declarant) is insufficient to overcome the rejection of claims 17, 21-27 based upon the 35 U.S.C. 103 rejection over WO2006/130082A1 in view of WO 2016/092378A1, Jiang et al. in (GENETIC TESTING AND MOLECULAR BIOMARKERS Volume 21, Number 2, 2017) and US 2014/0206623A1 as set forth in the last Office action.

The Declarant argues that the technical effect of the Foxy-5 peptide is not taught by Mehdawi and that the reference does not address the problem of reducing colon CSC. The Declarant further argues unexpected and surprising results and that the peptide cause an increase in 15-PGDH, a reduction of COX-2 and reduces cancer stem cells.
The arguments presented above are not persuasive because ‘378 teaches that the peptide caused a decrease in CSC. Furthermore, Mehdawi et al. discloses that Foxy-5 increased expression of 15-PGDH (Abstract). Mehdawi further discloses that COX-2-derived PGE2 is known to induce proliferation, neovascularization, cell death inhibition and motility of tumor cells and more recently to expand the number of colon cancer stem cells and further that 15-PGDH, an important enzyme responsible for the degradation of PGE2 (abstract). There is therefore an expectation that degradation of PGE2 would lead to a decrease in COX-2 expression. Prior art discloses the instant peptide and further discloses that the peptide used to reduce colon CSC and further that the instant peptide is known to increase the expression of 15-PGDH and lead to the degradation of PGE2. The argument of reduction of COX-2 expression is therefore expected. In addition, the Examiner did not use the Mehdawi reference to make the rejection. The arguments above are therefore unpersuasive.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/130082A1 (hereinafter “the ‘082 publication”) – IDS- 4/22/2020 IDS, in view of WO 2016/092378A1 (hereinafter “the ‘378 publication”) IDS- 4/22/2020, Jiang et al. in (GENETIC TESTING AND MOLECULAR BIOMARKERS Volume 21, Number 2, 2017) and US 2014/0206623A1 (hereinafter “the ‘623 publication).
 ‘082 teaches the peptides comprising amino acid sequences:
LGTQGRLCNKTSEGMDGCEL (SEQ. ID. NO. 1), GTQGRLCNKTSEGMDGCEL (SEQ. ID. NO. 2), TQGRLCNKTSEGMDGCEL (SEQ. ID. NO. 3), QGRLCNKTSEGMDGCEL (SEQ. ID. NO. 4), GRLCNKTSEGMDGCEL (SEQ. ID. NO. 5), RLCNKTSEGMDGCEL (SEQ. ID. NO. 6), LCNKTSEGMDGCEL (SEQ. ID. NO. 7), CNKTSEGMDGCEL (SEQ. ID. NO. 8), NKTSEGMDGCEL (SEQ. ID. NO. 9), KTSEGMDGCEL (SEQ. ID. NO. 10), TSEGMDGCEL (SEQ. ID. NO. 11), SEGMDGCEL (SEQ. ID. NO. 12), EGMDGCEL (SEQ. ID. NO. 13), GMDGCEL (SEQ. ID. NO. 14) and MDGCEL SEQ. ID. NO. 15 or a formylated derivative thereof (claims 1-5, 6, 8 and p. 3, line 16-33 and p. 4-6). The peptides are 20 amino acids or less and comprise the instant amino acid sequence XDGXEL (SEQ ID NO: 2). ‘082 further teach that the peptides reduce the expression of WNT5A in cancer cells (abstract) and that the peptides are used to impair cancer cell migration, in particular breast and colon cancer (p. 1, line 7-19). ‘082 further teaches that the peptides can be used in combination with other suitable drugs in amounts sufficient for its intended purpose (p. 22, line 20-25).
‘082 does not disclose that the peptides are used for the reduction of cancer stem cells and does not teach combination therapies with chemotherapeutic drugs.
‘378 teaches a method of treatment comprising administering to a subject a peptide derivative of Wnt5a (claim 28 and [0079, 0081, 0090, 0193). ‘378 further teaches that the peptide consist of amino acid sequence MDGCEL (SEQ ID NO: 1), which reads on the instant SEQ ID NO: 2 (Claim and [0083, 0168]). ‘378 further teaches that the peptides derivatives of Wnt5a that reduce invasiveness of cancer stem cells, at least in part by directly or indirectly affecting Wnt5a signaling [0076, 0185]. ‘378 further teach that the subject has a tumor including colon tumor (claim 2, 29 and [0082, 0179]).
Even though ‘378 teaches combination therapies with chemotherapeutic drugs, ‘378 does not teach combining the WNT5A peptide with chemotherapeutic drugs such as 5-FU, leucovorin, oxaliplatin or anthracycline.
Jiang discloses that aberrant activation of the canonical WNT or WNT/β-catenin signaling pathway plays a pivotal role in multiple types of cancers. WNT5A, a non-transforming WNT protein suppressing the Wnt/β-catenin signaling pathway, is frequently detected to be hypermethylated in colorectal cancer (abstract). Jiang further discloses that WNT5A can interfere with the effect of chemotherapies involving 5-FU in pancreatic cancer (p. 75, col. 1, line 8-10) and that in addition to WNT5A, 5-FU also showed a better drug response in patients with methylation of other genes, such as HYLA2 (p. 78, col. 1, 2nd paragraph, line 10-11).
‘082 does not teach the administration of the WNT5A peptides to patients after removal of tumor surgery.
‘623 teaches a method of treating prostate cancer comprising administering a Wnt5a protein or peptide and the peptide comprises the instant SEQ ID NO: 2 (claim 1, 7 and [0001, 0011-0017]). ‘623 further teaches that the patient who has had tumor removed by surgery is the preferred option [0048, 0077]. ‘623 discloses that preserved overexpression of Wnt5a protein in patients with localized prostate cancer predicts a favorable outcome after surgery [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘082 with those of ‘378, ‘623 and Jiang and prepare a method of reducing colon cancer stem cells because ‘378 teaches the method of administering the peptide derivative of Wnt5a (claim 28 and [0079, 0081, 0090, 0193) reduced the invasiveness of cancer stem cells, at least in part by directly or indirectly affecting Wnt5a signaling [0076, 0185]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success with the method that further involves use other chemotherapeutic drugs such 5-FU as taught by Jiang because Jiang discloses that WNT5A can interfere with the effect of chemotherapies involving 5-FU and further that 5-FU also showed a better drug response in patients (p. 75, col. 1, line 8-10).
Regarding claim 21 and 23, ‘378 teaches that the administration of the peptide further comprises administering a chemotherapeutic agent (claim 57-58 and [0091, 0188]) and that they can be administered together [0133-1035] and that the therapeutically effective amount of the compositions of the described invention can be administered one or more times per day on a regular basis [0230].
Regarding claim 22, 24- 26, ‘378 teaches that the administration of the peptide further comprises administering a chemotherapeutic agent (claim 57-58 and [0091, 0188]) and that they can be administered together [0133-1035] and that the therapeutically effective amount of the compositions of the described invention can be administered one or more times per day on a regular basis [0230]. In addition, Jiang further discloses that WNT5A can interfere with the effect of chemotherapies involving 5-FU in pancreatic cancer (p. 75, col. 1, line 8-10) and that in addition to WNT5A, 5-FU also showed a better drug response in patients with methylation of other genes, such as HYLA2 (p. 78, col. 1, 2nd paragraph, line 10-11). With regards to claim 25 with the recitation of the chemotherapeutic drugs epirubicin or doxorubicin, docetaxel or paclitaxel, Jiang discloses the use of the chemotherapeutic drug 5-FU, and therefore it would be obvious for a skilled artisan to substitute or use other chemotherapeutic drugs such as anthracyclines or taxanes since Jiang discloses that WNT5A can interfere with the effect of chemotherapies.
Regarding claim 27, ‘623 teaches a method of treating prostate cancer comprising administering a Wnt5a protein or peptide and the peptide comprises the instant SEQ ID NO: 2 (claim 1, 7 and [0001, 0011-0017]). ‘623 further teaches that the patient who has had tumor removed by surgery is the preferred option [0048, 0077].
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 
Applicant argues the rejection of claims 17-22 under 35 U.S.C. 103 as being unpatentable over WO 2016/092378 (hereinafter "Vescovi") in view of Jiang et al. and that Vescovi's teachings are focused on Wnt5a antagonists such as this "BOX5" peptide and further that one of ordinary skill in the art would learn nothing about the effects of N-formyl-modified peptides on cancer stem cells from Vescovi.
Applicant arguments on the combination of references is moot because the rejection has been made using the combined teachings of ‘082, ‘378, Jiang and ‘063. Furthermore, ‘082 teaches the instant peptide with N-formyl modification (see rejection above). In addition, ‘378 teaches that the subject has a tumor including colon tumor (claim 2, 29 and [0082, 0179]). The arguments are therefore unpersuasive.

Conclusion
Claims 17, 21-27 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615